Title: To Alexander Hamilton from James McHenry, 26 March 1799
From: McHenry, James
To: Hamilton, Alexander



War department 26. March 1799
Sir

I have received this morning your letter of the 23d inst.
I shall write to day or to morrow to a Mr. Timothy Phelps a Merchant in New Haven Connecticut to know whether he will undertake to store and deliver the Cloathing to the Quarter Master for the 1. and 2d. District formed in that State and if he will I shall send the apportioned quantity to him as soon as it comes into the public store.
I shall also send the required quantity of Cloathing for the station within the State of New York to Colonel Ebenezer Stevens. That for New Jersey Pennsylvania and Delaware, will be forwarded from Philadelphia by the Quarter Master General to the several Stations.
If you will advert to the Purveyor’s letter to me of the 12. March infr. a copy of which you have been furnished with it will be perceived that there are no Woolen Overalls stated in it.
The money for the bounties for the recruiting service will be forwarded to the provisional regimental paymasters as soon as possible after they shall have been designated.
Your idea respecting indiscriminate enlistment as I now understand it is conformable to the practice we have pursued. You will of course cause it to be adopted.
I shall direct the Adjutant General to enter upon his duties and transmit the letter to him perhaps by next post.
With great respect   I am Sir   Your obed servant

James McHenry
General Hamilton

